DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Response to Amendment/Arguments
Claims 8-15 are pending. Claim 8 is currently amended. Claim 15 is newly added. It appears that no new matter has been entered. 
The amendments have required further search and consideration and application of additional art as seen in Nakano below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (US 2010/0123535) and further in view of Bittner (US 2013/0313455) and Nakano (US 5897096) and/or Nidec (JP2003-74734); 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Bittner, Nakano and/or Nidec as applied to claim 8 above, and in further view of Sato (US 2017/0261113); 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Bittner, Nakano and/or Nidec as applied to claim 8 above, and in further view of Baron (US 5027846); 
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Bittner, Nakano and/or Nidec as applied to claim 8 above, and in further view of Bielass (US 2008/0197958); 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Bittner, Nakano and/or Nidec and Bielass as applied to claims 8 and 12 above, and in further view of Sato. 

Yamagata discloses in claim 8: A valve (solenoid valve paragraph 0002, and see the pressure balanced solenoid actuator of the valve figure 1) comprising: a housing (at 9); a solenoid (of 1) arranged in the housing; a pin (at 5) movable by the solenoid; wherein: the solenoid has a coil body (at 14) having a central opening (the bobbin/coil body has an open top and bottom), an upper stator (at 36) arranged in the central opening of the coil body, and a lower stator (at 2) configured to receive the coil body (at the base), the lower stator at least partially surrounds a circumference of the coil body (both the inner surface of the coil body and the lower axial surface of the coil body are at least partially surrounded (i.e. covered or supported or in contact) by the lower stator) and at least partially axially surrounds the coil body (as discussed above), the pin is mounted in first and second bearings (at 71/82), the first bearing (82) being arranged in the upper stator and the second bearing (71) being arranged in a bushing (at surface 27), a guide sleeve (at 17) is arranged at least in the central opening of the coil body, and the upper stator and the bushing are arranged in the guide sleeve (so that they are all centrally aligned along the main central axis O), and the bushing (27) [is] arranged (integrally) at least in part radially inside the lower stator and the guide sleeve (where the surface of the bushing is integral with that of the lower stator.)   Yamagata does not disclose: a pot shaped piston connected to the pin; nor the lower stator at partially radially surrounding an outer circumference of the coil body and at least partially axially surrounding the coil body; but Bittner teaches: a pot shaped piston (5) connected to the pin (at 17), for the purpose of providing a valve head to open and close a fluid pathway; and Nakano teaches: the lower stator (of 21 figure 1) at partially radially surrounding an outer circumference of the coil body and at least partially axially surrounding the coil body (to allow the electromagnetic actuator having a cylindrical yoke to complete the flux path circuit as shown in figures 2a and 2b) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught by Bittner, a pot shaped piston as taught by Bittner connected to the pin of Yamagata as taught by Bittner, for the purpose of providing a valve head to open and close a fluid pathway (as taught by Bittner and/or Yamagata);
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the lower stator of Yamagata to at least partially radially surround as taught in Nakano an outer circumference of the coil body and at least partially axially surrounding the coil body as taught in Nakano, all for the purpose of enabling the electromagnetic actuator cylindrical yoke to more efficiently complete the flux path circuit about the coil of Yamagata as taught in Nakano;
If it could be persuasively argued at some future unforeseen date that Yamagata does not explicitly disclose: the bushing separately formed from the lower stator; Nidec teaches: the bushing (33 figure 1) separately formed from the lower stator (13), and arranged partly radially inside the lower stator and the guide sleeve (31, all for the purpose of providing for example exchangeable assembled parts.) 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Nidec, for that of Yamagata, a bushing separately formed from the lower stator of Yamagata as taught in Nidec so as to be arranged partly radially inside the lower stator and the guide sleeve, all for the purpose of providing for example exchangeable assembled parts; and especially considering that it has been held that the provision of separability, where needed, involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 

Yamagata discloses (and/or as modified for the reasons discussed above) in claim 9: The valve as claimed in claim 8, wherein the guide sleeve is made of [non magnetic metal material] (paragraph 0036); but Yamagata does not disclose: the use of high-grade steel sheet; although Sato teaches: providing a high grade steel sheet part made of metal (23 figure 3 being made of a stainless steel sheet of about 0.6 mm (which falls in a range of 0.4mm to 1.2mm or 0.5 mm to 1 mm) and is made of SUS305 high grade stainless steel, and see paragraph 0026; 0036 and all for the purpose of providing a metal part that is resistant to corrosion and has high strength, excellent drawability and low work hardening for a consistent material part);
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the guide sleeve part of Yamagata, a metal sheet as taught in Sato of about 0.6mm and made of SUS305 high grade stainless steel where such material of Sato will provide a guide sleeve part for Yamagata that is resistant to corrosion and has high strength, excellent drawability, low work hardening, and all for a consistent material part for assembly purposes. 

Yamagata discloses (and/or as modified for the reasons discussed above) in claim 10:  The valve as claimed in claim 9, wherein the guide sleeve has a wall thickness of 0.4 mm to 1.2 mm, or of 0.5 mm to 1 mm (0.6 mm which falls within the range of either); where it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught in Sato as discussed above, a thickness of the stainless steel sheet for the guide sleeve of Yamagata, of 0.6 mm so as to provide a thin part that still has low work hardening for the consistent metal part. 
 
Yamagata discloses (and/or as modified for the reasons discussed above) in claim 11:  The valve as claimed in claim 8, wherein the coil body is made of [a non-magnetic material] (Claim 1) and the guide sleeve is connected to the coil body (11) by overmolding (the term “overmolding” considered a product by process step under MPEP 2113 I, the steps of formation not imparting patentability to the resulting apparatus, the phrase taken to mean overmolding or surrounding in fitted connection…) with the [non-magnetic material] of said coil body (the bobbin 11 completely surrounds ; Yamagata does not explicitly disclose: using a plastic bobbin: but Baron teaches: using a plastic bobbin (56) that surrounds or is overmoulding the inner parts of the armature (arguably for the purpose of maintaining the parts in a unitary assembled part.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange utilize for the bobbin surrounding the guide sleeve of Yamagata, a plastic material as taught by Baron, for the purpose of maintaining the parts in a unitary assembled part, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Yamagata discloses (and/or as modified for the reasons discussed above) in claim 12: The valve as claimed in claim 8, wherein the guide sleeve is made of [a non-magnetic material]; but does not disclose the bobbin made of plastic; but Bielass (US 2008/0197958) teaches: making the bobbin of plastic (2 is made of plastic paragraph 0031-0036 reinforced with a cast in integrally formed  iron carrier 4 and having an internal surface of low coefficient of friction, all for the purpose of making the bobbin thinner and providing for additional path of magnetic flux…) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a plastic material as taught by Bielass reinforced with a cast in integrally formed metal guide sleeve and a smooth sliding low coefficient of friction inner surface, for the bobbin and guide sleeve of Yamagata, all for the purpose of making the bobbin thinner and providing for additional path of magnetic flux as taught in Bielass. 

Yamagata discloses (and/or as modified for the reasons discussed above) in claim 13: The valve as claimed in claim 12, wherein the guide sleeve has a (comparatively small) wall thickness (paragraph 0037 with the carrier element especially thin, for the purpose of minimizing any eddying of the magnetic flux); but does not disclose: a distance of about 0.8 mm to 1.8 mm, or of 1 mm to 1.5 mm; although Sato teaches: providing a tube part made with a distance of about 0.8 mm to 1.8 mm, or of 1 mm to 1.5 mm (23 figure 3 having a width of about 0.6 mm (which falls in a range claimed) all for the purpose of providing a bobbin part that is comparatively small to minimize the overall size of the solenoid);
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the guide sleeve part of Yamagata, providing a tube part/guide sleeve as taught in Sato made with a distance of about 0.8 mm to 1.8 mm, or of 1 mm to 1.5 mm (23 figure 3 having a width of about 0.6 mm (which falls in a range claimed) all for the purpose of providing a bobbin part that is comparatively small to minimize the overall size of the solenoid. 

Yamagata discloses (and/or as modified for the reasons discussed above) in claim 14:  The valve as claimed in claim 12, wherein the coil body is made of plastic and the guide sleeve is integral with the coil body (as modified for the reasons discussed above.) 

Yamagata discloses (and/or as modified for the reasons discussed above) in claim 15: the valve as claimed in claim 8, wherein the upper stator and the lower stator are axially spaced apart from one another defining an axial gap (there is an axial gap at 6 figure 1 between the upper and lower stators.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753